652 So.2d 488 (1995)
Kenneth C. BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 94-1726.
District Court of Appeal of Florida, Fifth District.
March 24, 1995.
James B. Gibson, Public Defender and S.C. Van Voorhees, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee and Barbara Arlene Fink, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
AFFIRMED. Scoring of victim injury is within the sound discretion of the trial court judge. See Fla.R.Crim.P. 3.701(d)(7), 3.702(d). In this case, the state presented uncontroverted evidence that the victim had been struck in the back of the neck with the barrel of a gun and then shot in the neck. The trial judge scored the injury as moderate rather than severe. Cf. Cardwell v. State, 525 So.2d 1025, 1026 (Fla. 5th DCA 1988) (trial judge appropriately scored victim's injury as severe where the victim was cut to the extent that he had a scar running from his cheekbone to his adam's apple); Vandeneynden v. State, 478 So.2d 429, 430 (Fla. 5th DCA 1985) (trial judge appropriately scored victim's injury as severe where the victim was shot directly in the chest by a shotgun at extremely close range). We find no error.
PETERSON, GRIFFIN and THOMPSON, JJ., concur.